Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 18, 2015

                                       No. 04-15-00565-CV

                           IN THE INTEREST OF M.C.M., a child,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2013CVW000960-C3
                           Honorable Jesus Garza, Judge Presiding


                                          ORDER
         Appellant’s brief was originally due November 23, 2015. This Court sent a notice of late
brief on November 30, 2015. Appellant’s counsel filed a motion for a 60-day extension on
December 10, 2015. This Court cannot grant a 60-day extension of time. In addition, due to
appellant’s delay in getting the appellate record filed and in requesting additional time to file the
brief, this appeal is already delayed.
         It is ORDERED appellant’s motion for extension of time is GRANTED IN PART.
Appellant must file the brief on or before Tuesday, December 29, 2015. This extension extends
appellant’s deadline to 60 days after the original brief was due. For this reason, NO FURTHER
EXTENSIONS OF TIME WILL BE GRANTED.



                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court